NOT PRECEDENTIAL




     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 08-1773


         SHAWN HOSEA VANLIER,
                            Appellant

                      v.

      Warden, THOMAS CARROLL;
   ATTORNEY GENERAL JANE BRADY




      On Appeal From the United States
                 District Court
         For the District of Delaware
    (D.C. Civil Action No. 1-05-cv-00763)
    District Judge: Hon. Gregory M. Sleet


Submitted Pursuant to Third Circuit LAR 34.1(a)
                May 28, 2010

BEFORE: McKEE, Chief Judge, RENDELL and
      STAPLETON, Circuit Judges

        (Opinion Filed: June 17, 2010)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       This appeal of the District Court’s denial of a writ of habeas corpus to Shawn

Hosea VanLier raises the following two issues: (1) whether VanLier’s constitutional

right to a speedy trial was violated; and (2) whether trial counsel was ineffective in failing

to file a motion to dismiss the indictment or failing to file a petition for writ of habeas

corpus based upon the denial of VanLier’s speedy trial rights. We will affirm.

                                               I.

       Officers of the Wilmington Police Department arrested VanLier on September 9,

1998, after a sexual assault victim identified him as her attacker in a police photo array.

Just over a month later, on October 13, 1998, a grand jury in New Castle County returned

a four-count indictment, charging VanLier with attempted rape in the first degree,

kidnapping in the first degree, reckless endangering in the second degree, and assault in

the third degree.

       Meanwhile, shortly after VanLier’s arrest, the police sent hair samples and other

evidence from the scene of the attack to an FBI forensic lab for testing. An initial lab

report inculpating VanLier was forwarded to the State in September 1999. However, on




                                               2
November 15, 1999, the State received a final mitochondrial DNA report which excluded

VanLier as the source of any of the hair samples.

       The Delaware Superior Court considered discovery closed as of March 6, 2000,

and on April 6, 2000, the court set a trial date of August 22, 2000. The defense intended

to introduce the exculpatory DNA evidence at trial, but on June 27, 2000, the State filed a

motion in limine to exclude evidence of the mitochondrial DNA examination, on grounds

that “[m]itochondrial DNA analysis is a relatively new form of DNA sequencing and has

never before been deemed admissible by Delaware courts.” App. at 105. On July 25,

2000, the parties filed a joint request for a continuance, on grounds that there was not

enough time before the August 22, 2000 trial date in which to prepare for and hold a

Daubert hearing on the State’s motion in limine, and that “[d]efense counsel will be in a

capital murder trial [that] may extend into the week of August 21, 2000.” Id. at 111-12.

The court granted the continuance request and rescheduled the trial for March 2001.

Eventually, the parties entered into a stipulation that was read to the jury stating that

“[t]he evidence in this case was collected and preserved and sent to the FBI laboratory.

There is no forensic evidence that ties the defendant to the crime.” Id. at 177.

       On March 14, 2001, approximately two and one-half years from the time VanLier

was arrested, trial commenced in the Delaware Superior Court. During this time between

the arrest and trial, defense counsel did not file a motion to dismiss the indictment on

speedy trial grounds, despite the fact that VanLier attempted to file two such motions pro



                                               3
se. On March 16, 2001, the jury found VanLier guilty of all charges. The Superior Court

sentenced VanLier to a term of incarceration of twenty-seven years to be followed by

probation for the balance of his life.

       VanLier appealed, and the Supreme Court of Delaware affirmed his conviction

and sentence. VanLier then filed a pro se motion for post-conviction relief, and the

Superior Court denied the motion in part, dismissing all of the claims except that of

ineffective assistance of counsel. On the ineffective assistance claim, the Superior Court

ordered an expansion of the record. Regarding VanLier’s speedy trial claim, the Superior

Court concluded that the Delaware Supreme Court considered and rejected the claim on

direct appeal, and so the claim was barred under Delaware Superior Court Criminal Rule

61(i)(4). State v. VanLier, 2004 WL 692633, at *1 (Del. Super. Ct. Mar. 22, 2004).

VanLier filed an interlocutory appeal of this order of the Superior Court, and the

Delaware Supreme Court dismissed the appeal for lack of jurisdiction. Following further

submissions by VanLier’s trial counsel, the Superior Court denied VanLier’s claim for

post-conviction relief on ineffective assistance grounds. VanLier once again appealed,

and the Delaware Supreme Court affirmed the Superior Court’s order denying post-

conviction relief.

       VanLier then instituted this habeas corpus proceeding in the United States District

Court for the District of Delaware, asserting numerous claims for relief. The District

Court denied relief and declined to issue a certificate of appealability. VanLier filed a



                                             4
notice of appeal and request for certificate of appealability, and we granted the certificate

as to three issues: “(1) whether [VanLier’s] constitutional right to a speedy trial was

violated; (2) whether trial counsel was ineffective for failing to file a motion to dismiss

the indictment or a petition for writ of habeas corpus based on the denial of [VanLier’s]

constitutional right to a speedy trial; and (3) whether [VanLier’s] ineffective assistance of

counsel claims were properly presented to the state courts and, accordingly, are

exhausted.”

                                             II.

       The District Court had jurisdiction over VanLier’s petition for a writ of habeas

corpus under 28 U.S.C. §§ 2241 and 2254. We have jurisdiction to review the District

Court’s denial of the writ pursuant to 28 U.S.C. §§ 1291 and 2253.

       When reviewing a district court decision concerning a petition for a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254, “[w]e apply the same standards as the District

Court, as mandated by the Antiterrorism and Effective Death Penalty Act of 1996

(‘AEDPA’).” Jacobs v. Horn, 395 F.3d 92, 99 (3d Cir. 2005).

       Under AEDPA, habeas relief on behalf of a person in custody pursuant to a

judgment of a state court cannot be granted with respect to any claim that was adjudicated

on the merits in state court proceedings unless the decision is contrary to, or involves an

unreasonable application of, clearly established federal law, or is based on an

unreasonable determination of the facts in light of the evidence presented in the state



                                              5
court proceeding. 18 U.S.C. § 2254(d). AEDPA thus limits a federal court’s authority to

grant habeas relief when a state court has previously considered and rejected the federal

claims on the merits.

       “Under the ‘unreasonable application’ clause [of § 2254(d)], a federal habeas court

may grant the writ if the state court identifies the correct legal principle from [the

Supreme] Court’s decisions but unreasonably applies that principle to the facts of the

prisoner’s case.” Jermyn v. Horn, 266 F.3d 257, 281-82 (3d Cir. 2001) (quoting Williams

v. Taylor, 529 U.S. 362 (2000)). In determining whether the state court unreasonably

applied Supreme Court precedent, the question is whether the state court’s application of

federal law was objectively unreasonable, not whether the application was, in the

judgment of the federal habeas court, erroneous or incorrect. Id. at 282.

                                              III.

       We turn first to VanLier’s argument that his constitutional right to a speedy trial

was violated during the two and one-half years between the time he was arrested and the

start of his trial. The Sixth Amendment guarantees to criminal defendants “the right to a

speedy and public trial.” U.S. Const. amend. VI. The Supreme Court in Barker v. Wingo,

407 U.S. 514 (1972), identified the factors “courts should assess in determining whether a

particular defendant has been deprived of [this] right . . . [l]ength of delay, the reason for

the delay, the defendant’s assertion of his right, and prejudice to the defendant.” Id. at

530.



                                               6
         The first factor, “[t]he length of the delay[,] is to some extent a triggering

mechanism. Until there is some delay which is presumptively prejudicial, there is no

necessity for inquiry into the other factors that go into the balance.” Id. The Supreme

Court has suggested that delays of one year or more trigger an analysis of the remaining

Barker factors. See Doggett v. United States, 505 U.S. 647, 652 n.1 (1992) (noting that

“the lower courts have generally found postaccusation delay ‘presumptively prejudicial’

at least as it approaches one year,” and this “marks the point at which courts deem the

delay unreasonable enough to trigger the Barker enquiry”).

         Regarding the third Barker factor, “[p]rejudice . . . should be assessed in the light

of the interests of defendants which the speedy trial right was designed to protect . . . (i)

to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the

accused; and (iii) to limit the possibility that the defense will be impaired.” Barker, 407

U.S. at 532. “Of these, the most serious is the last, because the inability of a defendant

adequately to prepare his case skews the fairness of the entire system.” Id.

         The Delaware Supreme Court on direct appeal properly identified Barker and its

enumeration of the above-mentioned factors as the governing precedent regarding

VanLier’s speedy trial claim. VanLier v. State, No. 287, 2001, 2002 WL 31883016, at *2

(Del. Dec. 27, 2002). The question for us, then, given the AEDPA standard of review, is

whether the Court unreasonably applied Barker and its factors in denying VanLier’s

claim.



                                                7
       The Delaware Supreme Court noted Barker’s statement that “none of the four

factors is ‘either a necessary or sufficient condition to the finding of a deprivation of the

right of speedy trial.’” Id. (quoting Barker, 407 U.S. at 533). Indeed, the Barker Court

held that the four factors are “related . . . and must be considered together with such other

circumstances as may be relevant. In sum, these factors have no talismanic qualities;

courts must still engage in a difficult and sensitive balancing process.” Barker, 407 U.S.

at 533. Nevertheless, the Delaware Supreme Court concluded “that a discussion of all

four factors is unnecessary because the record clearly shows that VanLier suffered no

prejudice to his defense as a result of the delay.” VanLier, 2002 WL 31883016, at *2. In

other words, the Court short-circuited the Barker analysis by focusing only on the fourth

factor, prejudice to the defendant, and it did so by focusing only on the third type of

prejudice noted by the Barker Court, impairment of a defense.

       Notwithstanding these deficiencies in the Delaware Supreme Court’s analysis, we

agree with and hereby adopt the District Court’s comprehensive and careful analysis of

the remaining Barker factors, and its conclusion that while “the 10 month delay attributed

to the difficulties in obtaining the DNA results should be weighed slightly against the

State . . . as a whole, the State pursued VanLier’s case with reasonable diligence,” and

“[b]alancing that factor with VanLier’s failure to demonstrate prejudice . . . the Delaware

Supreme Court did not unreasonably apply Barker.” VanLier v. Carroll, 535 F. Supp. 2d

467, 483 (D. Del. 2008).



                                              8
       For the reasons given by the District Court, we conclude that the result reached by

the Delaware Supreme Court was not contrary to, and did not involve an unreasonable

application of, clearly established federal law, and we will affirm.

                                              IV.

       Regarding VanLier’s claim that trial counsel was ineffective in failing to file a

motion to dismiss the indictment or failing to file a petition for writ of habeas corpus

based on the speedy trial issue, where there is no merit to an issue, counsel was not

ineffective for failing to raise that issue. See Thomas v. Horn, 570 F.3d 105, 121 n.7 (3d

Cir. 2009) (“Because we see no merit to [petitioner’s] underlying claim of error, we also

hold that counsel was not ineffective for failing to object.”). We have adopted the

District Court’s analysis of and conclusion concerning the Barker factors, and thus

VanLier’s speedy trial rights were not violated. Therefore, counsel was not ineffective

for failing to raise the speedy trial issue either by a motion to dismiss or by a petition for

writ of habeas corpus.1

                                              V.

       For the foregoing reasons, we will AFFIRM the judgment of the District Court.




   1
      Regarding the final issue on which we granted the certificate of appealability,
“whether [VanLier’s] ineffective assistance of counsel claims were properly presented to
the state courts and, accordingly, are exhausted,” given that counsel was not ineffective
for failing to raise these issues, it matters not whether the ineffective assistance of counsel
claims were properly presented to the state courts. Thus, we need not address this issue
further.

                                               9